DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 states “according to 4 claim 1” which should read “according to claim 1”.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “wherein a plurality of the claws”. Claim 5 depends on Claim 1, which recites “a claw”. There is insufficient antecedent basis for multiple claws. It is also unclear whether the “a plurality of the claws” includes the “a claw” from Claim 1 or if the plurality of claws are separate and distinct from the “a claw”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Strole et al (US 2012/0004644) in view of Fukuoka et al (US 2018/0021512).
Regarding Claim 1, Strole discloses a connector (locking access dilator 110, Figs. 3-5), the connector (110, Figs. 3-5) comprising:
an outer cylinder (see Image 1 below);
an inner cavity formed within the outer cylinder (see Image 1);
an arm provided at the outer cylinder (latch arm 118, Figs. 3-5), the arm being elastically deformable by bending (¶ [0018]; the connector is made of polyurethane which is a flexible material, therefore the arm will be at least slightly elastically deformable); and
a claw (projection 119, Figs. 3-5) provided on the arm (118, Figs. 3-5);
wherein the inner cavity (see Image 1) is in communication with an outside via a first opening and an second opening (see Image 1),
when a device (valve 60, Fig. 5) is inserted into the inner cavity via the first opening (see Image 1, Fig. 5), the claw (119, Figs. 3-5) engages with an engagement structure (¶ [0020]; the arm and projection engaged with the detent on the valve, Fig. 5), a liquid-tight seal is formed between an outer circumferential surface of the device (60, Fig. 5) and an inner circumferential surface of the inner cavity (¶ [0023]; see Image 1, Fig. 5), and the device (60, Fig. 5) and the second opening are in communication with each other (see Image 1, Fig. 5).
Strole is silent whether the device inserted into the inner cavity via the first opening is a puncture needle.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the valve of Strole for the infusion set of Fukuoka, as both valves and infusion sets are medical fluid devices known in the art that can be attached to connector pieces. In the combination, the spike of Fukuoka will be placed into the access tip 112 of Strole and the area above the flange 2a of Fukuoka will be placed into the first opening of the inner cavity of Strole, allowing the flange 2a of Fukuoka to interact with the arm 118 and projection 119 of Strole. There will be a seal between the flange of the infusion set and the inner circumferential surface of the inner cavity. Fukuoka further motivates this combination by suggesting the device that the infusion set attaches to can have a securing clip similar to the arm of Strole. Simply substituting the valve of Strole for the infusion set of Fukuoka will still allow the connector 110 of Strole to serve as a fluid carrying intermediary between one medical device and another.

    PNG
    media_image1.png
    788
    452
    media_image1.png
    Greyscale

Image 1: Annotated Fig. 3 of Strole
Regarding Claim 2, Strole further discloses a flexible tubular member (elongated access tip 112, Figs. 3-5; ¶ [0018]; the connector is made of polyurethane which is a flexible material, therefore the tip will be at least slightly flexible) is provided within the outer cylinder (see Image 1);
an inner wall of the inner cavity is constituted by the tubular member (see Image 1), and
when the device is inserted into the inner cavity via the first opening, the liquid-tight seal is formed between the device and the tubular member (¶ [0023]).

Fukuoka teaches an infusion set, thus being in the same field of endeavor of medical fluid delivery devices and connectors, with a spike (2, Fig. 8) and flange (2a, Fig. 8), where the spike is inserted into a cap (6, Fig. 8) and an arm (clip 6f, Fig. 8) on the cap (6, Fig. 8) interacts with the flange (2a, Fig. 8) to secure the cap (6, Fig. 8) onto the spike (2, Fig. 8; ¶ [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the valve of Strole for the infusion set of Fukuoka, as both valves and infusion sets are medical fluid devices known in the art that can be attached to connector pieces. In the combination, the spike of Fukuoka will be placed into the access tip 112 of Strole and the area above the flange 2a of Fukuoka will be placed into the first opening of the inner cavity of Strole, allowing the flange 2a of Fukuoka to interact with the arm 118 and projection 119 of Strole. There will be a seal between the spike 2 of Fukuoka and the access tip 112. Fukuoka further motivates this combination by suggesting the device that the infusion set attaches to can have a securing clip similar to the arm of Strole. Simply substituting the valve of Strole for the infusion set of Fukuoka will still allow the connector 110 of Strole to serve as a fluid carrying intermediary between one medical device and another.
Regarding Claim 3, Strole further discloses a movement preventing means (see Image 1) that prevents the tubular member (112, Figs. 3-5) from moving relative to the 
Regarding Claim 4, Strole further discloses the claw (119, Figs. 3-5) has an inclined surface (as seen in Figs. 3-5).
Strole is silent whether the inclined surface is inclined such that a distance from the inclined surface to a central axis of the puncture needle connector decreases in a direction in which the puncture needle is inserted into the inner cavity via the first opening.
Fukuoka teaches a securing device comprising a claw (catch 6e, Fig. 8) which is inclined such that the distance between the inclined surface to the central axis is decreased as you move in the upward direction (as seen in Fig. 8). This structure allows the claw to secure the cap to the infusion set (¶ [0049]).
Therefore, it would have been obvious to modify the claw of Strole to have an inclined surface such that a distance from the inclined surface to a central axis of the puncture needle connector decreases in a direction in which the puncture needle is inserted into the inner cavity via the first opening, as is shown to be known in the art by Fukuoka. This is a simple substitution of the shape of the claw of Strole for the shape of the claw of Fukuoka.
Regarding Claim 7, Strole further discloses the inner cavity is in communication with the outside only via the first opening and the second opening (as seen in Image 1). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Strole et al (US 2012/0004644) in view of Fukuoka et al (US 2018/0021512) further in view of Chang (US 2016/0067144).
Claim 5, Strole/Fukuoka is silent whether a plurality of claws are provided on the arm spaced apart from one another along a longitudinal direction of the arm.
Chang teaches a medical solution delivery device, thus being in the same field of endeavor, where the device has a component (50, Fig. 2) that has two claws (engagement lip 92 and retention lip 118, Fig. 2) that are spaced apart from one another along a longitudinal direction that allow for engagement with corresponding surfaces on a port, allowing for secure attachment of the device to the port (¶ [0075-0076, 0101]).
Therefore, it would have been obvious to modify the arm of Strole/Fukuoka to have two claws spaced apart from one another along a longitudinal direction of the arm, as taught by Chang, to allow for secure attachment of the device (as motivated by Chang ¶ [0075-0076, 0101]). Two claws would allow for a tighter connection along the longitudinal length of the device than one claw would.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Strole et al (US 2012/0004644) in view of Fukuoka et al (US 2018/0021512) further in view of Loh (US 5582600).
Regarding Claim 6, Strole/Fukuoka is silent regarding a stopper that limits an amount of bending deformation of the arm.
Loh teaches a transfer set connector, thus being in the same field of endeavor, with an arm (key 34, Fig. 4) with a claw (tab 76, Fig. 4), where the deformation of the arm is limited by a stopper (dome 38, Fig. 4; Col. 6 lines 10-16; the dome allows the arm to move but would also limit deformation once the arm contacts the dome).
.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Strole et al (US 2012/0004644) in view of Fukuoka et al (US 2018/0021512) further in view of Jepson et al (US 6213996).
Regarding Claims 8 and 9, Strole/Fukuoka discloses the puncture needle connector as set forth above for Claim 1.
Strole/Fukuoka is silent regarding a connecting tube and a male connector, wherein the male connector is in communication with the inner cavity via the second opening, wherein the male connector includes a male member to be inserted into a coinfusion port and a lock claw that is engageable with the coinfusion port.
Jepson teaches a flow coupling system, thus being in the same field of endeavor of medical fluid transfer devices. Jepson teaches a connecting tube (159, Fig. 12), a male connector (cannula 157, Fig. 12), wherein the male connector (157, Fig. 12) includes a male member (blunt piercing member 165, Fig. 12) to be inserted into a coinfusion port (injection site 126, Fig. 12) and a lock claw (threads 165, Fig. 12) that is engageable with the coinfusion port (126, Fig. 12).
Therefore, it would have been obvious to modify the system of Strole/Fukuoka to comprise a connecting tube and a male connector, where the male connector is in communication with the inner cavity of the puncture needle connector via the second .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ovcharckyn et al (US 9079006) teaches a locking mechanism with a claw.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JESSICA R ARBLE/           Examiner, Art Unit 3781